Order entered May 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01622-CV

 KAREN HOUSTON AND HOUSTON NORTH SHORE PENINSULA, LTD, Appellants

                                                V.

         JERRY KIRCHMAN & ASSOCIATES, AND CARL STRUBE, Appellees

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 81,238

                                            ORDER
       The clerk’s record in this case was filed on January 29, 2015 and shows this is an appeal

from a summary judgment. After a second request for payment of the filing fee in this case,

appellant paid the filing fee on May 4, 2015. Appellant has not filed a docketing statement, and

there is no request for a reporter’s record contained in the clerk’s record. To prevent any further

delay in this appeal, on the Court’s own motion, we ORDER the appeal submitted without a

reporter’s record. Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE